   Case: 4:20-cv-01903-NCC Doc. #: 6 Filed: 04/13/21 Page: 1 of 4 PageID #: 40




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                      )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:20-CV-1903 NCC
                                                 )
CO1, et al.,                                     )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On February 5, 2021, the Court

directed plaintiff to file an amended complaint within twenty-one days. ECF No. 4. Plaintiff has

failed to comply. Therefore, for the reasons discussed below, this action will be dismissed without

prejudice. See Fed. R. Civ. P. 41(b).

                                          Background

       Plaintiff is a self-represented litigant who filed this civil action on December 11, 2020.

Plaintiff’s complaint was handwritten on four pages of notebook paper and named more than forty

(40) defendants: CO1; CO2; SG; LT; Corpel; Captin; Major; FUM; CCM; CCM Assist;

Superintendent; Superintendent Assist; Assist Warden; Warden; CCA; ERDCC; IPO; IPO

Supervisor; P&P Director; P&P Assist Director; P&P; MODOC; MODOC Director; MODOC

Assist Director; Assist Att General; Att General; Lt Govener; Governer; House Rep MO; Sentor

MO; Corizon Health Care; Corizon Director; Corizon Asst Director; Corizon Assist

Superintendent; Corizon Superintendent; Corizon Supsivor ERDCC; Corizon ERDCC; Corizon

Doctor; Corizon Nurse Practitioner; Corizon RN; Corizon LPN; Corizon CNA; and Corizon Med
    Case: 4:20-cv-01903-NCC Doc. #: 6 Filed: 04/13/21 Page: 2 of 4 PageID #: 41




Tec; Corizon Chronic Care. 1 The complaint was one of more than one hundred and thirty (130)

civil rights actions that plaintiff filed in this Court since September of 2020.

         Plaintiff alleged his claims as follows:

         [H]ave to sleep cureld [sic] up in a Ball on my Left side sever [sic] pain. Corizon
         & MODOC ERDCC Refuse to treat me then put me in their Quertiane [sic] Wing
         so I run the chance of getting Corrna [sic] also I need help. I’m a sourvin [sic]
         Citiz[e]n.

                                                         ...

         This is in Regards to on [sic] this Date 11-24-20 my insides feel like their [sic] on
         fire, can’t hold nothing Down Puking Blood, shitting Blood Clear liquid,
         uncontrol[a]ble shakes, SWEATS, night Trumors [sic].

ECF No. 1 at 1-2. Plaintiff provided no additional facts and did not indicate the relationship

between the numerous defendants and his statement of the claim. Plaintiff did not allege exactly

who at the prison purportedly violated his rights, how he was refused treatment, or that each named

defendant actually knew he was experiencing a medical condition.

         On February 5, 2021, the Court directed plaintiff to file an amended complaint. ECF No.

4. In so doing, the Court noted plaintiff’s complaint was subject to dismissal because he did not

explain how his rights were violated, who purportedly violated his rights, and how the named

defendants were directly involved in or personally responsible for the alleged violations. Plaintiff

was given twenty-one days in which to file an amended complaint. Plaintiff was also directed to

either file a motion to proceed in forma pauperis on a Court-provided form or pay the full filing

fee. He was advised that failure to respond would result in the dismissal of this action without

prejudice and without further notice.




1
  The Court has listed the defendants in the same manner in which plaintiff has spelled and/or abbreviated their names
in the handwritten complaint.


                                                          2
   Case: 4:20-cv-01903-NCC Doc. #: 6 Filed: 04/13/21 Page: 3 of 4 PageID #: 42




                                            Discussion

       As stated above, on February 5, 2021, the Court ordered plaintiff to file an amended

complaint and motion to proceed in forma pauperis within twenty-one (21) days. The filings were

due on February 26, 2021. On March 1, 2021, the Court’s Order was returned as “undeliverable.”

ECF No. 5. The Clerk of Court verified with the Missouri Department of Corrections that plaintiff

was still incarcerated at the Missouri Eastern Correctional Center. Id. On the same day the Order

was returned, the Clerk of Court resent it to plaintiff. As a result of the mailing issue, the Court

determined not to dismiss the instant case until at least twenty-one (21) days had passed from

March 1, 2021.

       As of the date of this Order, Plaintiff has not filed an amended complaint or a motion to

proceed in forma pauperis as directed. Plaintiff did not pay the Court’s filing fee. Further, he has

not filed a motion with the Court seeking an extension of time in which to comply. Under Rule

41(b), an action may be dismissed for failure to comply with a court order. See Fed. R. Civ. P.

41(b). See also Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (stating that district court may

dismiss a self-represented litigant’s action for failure to comply with a court order on its own

initiative). Because plaintiff has not complied with the Court’s Order of February 5, 2021, or filed

any motion seeking an extension of time in which to comply, the Court will dismiss this action

without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to comply with the Court’s order of February 5, 2021. See Fed. R. Civ. P. 41(b). A separate order

of dismissal will be entered herewith.




                                                 3
  Case: 4:20-cv-01903-NCC Doc. #: 6 Filed: 04/13/21 Page: 4 of 4 PageID #: 43




       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 13th day of April, 2021.




                                             E. RICHARD WEBBER
                                             UNITED STATES DISTRICT JUDGE




                                             4
